Exhibit 10.01a

AMENDMENT TO THE

RESTATED 2002 PRAXAIR, INC. LONG TERM INCENTIVE PLAN

Section 5.3 of the Restated 2002 Praxair, Inc. Long Term Incentive Plan, is
hereby amended in its entirety as follows, effective as of October 24, 2006:

“5.3 Adjustment in the Event of Recapitalization, etc. In the event of any
change in the outstanding shares of the Company by reason of any stock split,
stock dividend, recapitalization, merger, consolidation, combination or exchange
of shares or other similar corporate change or in the event of any special
distribution to the stockholders, the Committee shall make equitable adjustments
in the number of shares and prices per share applicable to Stock Option Awards
then outstanding and in the number of shares which are available thereafter for
Stock Option Awards or other awards, both under the Plan as a whole and with
respect to individuals and award type. Such adjustments shall be made in a
manner that the Committee determines is necessary and appropriate, and shall be
conclusive and binding for all purposes of the Plan.”

 

October 24, 2006 PRAXAIR, INC.